     Case 2:19-cv-00974-KJM-KJN Document 66 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WITKIN,                                   No. 2: 19-cv-0974 KJM KJN P
12                           Plaintiff,
13           v.                                         ORDER
14    D. WISE, et al.,
15                           Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s unopposed motion for an extension of

19   time to file a motion to compel. (ECF No. 60.)

20          In the motion for extension of time, plaintiff alleges that his motion to compel was due to

21   be served on October 26, 2020. (Id. at 1; see also ECF No. 45.) Plaintiff requests until

22   November 9, 2020, to file a motion to compel. (Id.) Pursuant to the mailbox rule, plaintiff filed a

23   motion to compel on November 5, 2020. (ECF No. 64.)

24          Good cause appearing, IT IS HEREBY ORDERED that:

25          1.    Plaintiff’s motion for an extension of time to file a motion to compel (ECF No. 60) is

26                granted;

27   ////

28   ////
                                                        1
     Case 2:19-cv-00974-KJM-KJN Document 66 Filed 12/04/20 Page 2 of 2


 1         2. Plaintiff’s motion to compel (ECF No. 64) is deemed timely filed; defendants shall file

 2             a response to plaintiff’s motion to compel (ECF No. 64) within twenty-one days of the

 3             date of this order.

 4   Dated: December 3, 2020

 5

 6

 7

 8

 9
     Wit974.eot(c)
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
